              Case 2:19-cr-00090-MCE Document 58 Filed 06/16/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   BRIAN A. FOGERTY
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-90-MCE
11
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           ORDER
13
     ROBERT PIERRE DUNCAN,                               DATE: June 15, 2020
14   EVA CHRISTIAN                                       COURT: Hon. Morrison C. England, Jr.
15
                                  Defendants.
16

17
            On January 31, 2020, this case was set for status conference on June 4, 2020 and time was
18
     excluded under the Speedy Trial Act for both defendants. ECF No. 44-46, 50. On May 18, 2020, the
19
     Court reset that status conference for June 18, 2020. ECF No. 51. On June 10 and 11, 2020, the parties
20
     submitted stipulations and proposed orders excluding time under the Speedy Trial Act to June 18, 2020,
21
     as to defendants Duncan and Christian, respectively. ECF No. 52-53. On June 12, 2020, the Court
22
     signed an order excluding time under the Speedy Trial Act as to defendant Duncan. ECF No. 54. The
23
     stipulation concerning defendant Christian remains pending.
24
            The parties all now seek to continue the status conference currently scheduled for June 18, 2020,
25
     at 10:00am, to July 23, 2020, at 10:00am, and to exclude time under the Speedy Trial Act from June 18,
26
     2020, until July 23, 2020.
27
            The parties first acknowledge the extraordinary global events since March 2020 and the General
28
     Orders issued by the Chief Judge of this District in response to those events.

      STIPULATION AND ORDER                               1
30
                  Case 2:19-cr-00090-MCE Document 58 Filed 06/16/20 Page 2 of 5


 1             On May 13, 2020, for the Chief Judge of this District issued General Order 618, which suspends

 2 all jury trials in the Eastern District of California “until further notice.” Further, pursuant to General

 3 Order 611, the Chief Judge’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth

 4 Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court

 5 has allowed district judges to continue all criminal matters to a date after May 2, 2021.1 This and

 6 previous General Orders, as well as the declarations of judicial emergency, were entered to address

 7 public health concerns related to COVID-19.

 8             Although the General Orders and declarations of emergency address the district-wide health

 9 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

10 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

11 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

12 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

13 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

14 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

15 findings on the record “either orally or in writing”).

16             Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

17 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

18 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

19 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
20 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

21 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

22 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

23 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

24             The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

25 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

26 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

27
         1
             A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the request of counsel,
28 after consultation with counsel and the Clerk of the Court to the extent such an order will impact court staff and
     operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).

       STIPULATION AND ORDER                                    2
30
                  Case 2:19-cr-00090-MCE Document 58 Filed 06/16/20 Page 3 of 5


 1 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

 2 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

 3 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

 4 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

 5 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 6 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 7 by the statutory rules.

 8           In light of the societal context created by the foregoing, this Court should consider the following

 9 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

10 justice exception, § 3161(h)(7) (Local Code T4). 2 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir.

11 2010) (noting any pretrial continuance must be “specifically limited in time”).

12                                                  STIPULATION

13           Plaintiff United States of America, by and through its counsel of record, and defendants, Robert

14 Pierre Duncan and Eva Christian, by and through their counsel of record, hereby stipulate as follows:

15           1.       On January 31, 2020, this case was set for status conference on June 4, 2020 and time

16 was excluded under the Speedy Trial Act for both defendants. ECF No. 44-46, 50.

17           2.       On May 18, 2020, the Court reset that status conference for June 18, 2020. ECF No. 51.

18           3.       On June 10 and 11, 2020, the parties submitted stipulations and proposed orders

19 excluding time under the Speedy Trial Act to June 18, 2020, as to defendants Duncan and Christian,
20 respectively. ECF No. 52-53.

21           4.       On June 12, 2020, the Court signed an order excluding time under the Speedy Trial Act

22 as to defendant Duncan. ECF No. 54. The stipulation concerning defendant Christian remains pending.

23           5.       The parties all now agree to seek to continue the status conference currently scheduled

24 for June 18, 2020, at 10:00am, to July 23, 2020, at 10:00am, and to exclude time under the Speedy Trial

25 Act from June 18, 2020, until July 23, 2020.

26           6.       By this stipulation, the defendants now moves to exclude time between June 18, 2020,

27

28       2
          The parties note that General Order 612 acknowledges that a district judge may make “additional findings to
     support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18, 2020).

       STIPULATION AND ORDER                                3
30
                Case 2:19-cr-00090-MCE Document 58 Filed 06/16/20 Page 4 of 5


 1 and July 23, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

 2         7.       The parties agree and stipulate, and request that the Court find the following:

 3                  a)     The government has produced voluminous discovery in this case, including

 4         hundreds of pages of documents, several cell phone extractions, and recordings of telephone

 5         calls that were intercepted pursuant to court orders.

 6                  b)     Counsel for the defendants requires additional time to review the allegations

 7         underlying all of the charges in the indictment, examine the evidence, confer with their clients,

 8         and prepare for trial.

 9                  c)     Counsel for the defendants believes that failure to grant the above-requested

10         continuance would deny her the reasonable time necessary for effective preparation, taking into

11         account the exercise of due diligence.

12                  d)     The government does not object to the continuance.

13                  e)     Based on the above-stated findings, the ends of justice served by continuing the

14         case as requested outweigh the interest of the public and the defendants in a trial within the

15         original date prescribed by the Speedy Trial Act.

16                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17         et seq., within which trial must commence, the time period of June 18, 2020 to July 23, 2020,

18         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

19         because it results from a continuance granted by the Court at the defendants’ requests on the

20         basis of the Court’s finding that the ends of justice served by taking such action outweigh the

21         best interest of the public and the defendants in a speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND ORDER                              4
30
                 Case 2:19-cr-00090-MCE Document 58 Filed 06/16/20 Page 5 of 5


 1          8.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: June 15, 2020                                     MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ ANDRÉ M. ESPINOSA
 8                                                             ANDRÉ M. ESPINOSA
                                                               Assistant United States Attorney
 9

10
      Dated: June 15, 2020                                     /s/ KELLY BABINEAU
11                                                             KELLY BABINEAU
12                                                             Counsel for Defendant
                                                               EVA CHRISTIAN
13

14
      Dated: June 15, 2020                                     /s/ SHARI RUSK
15                                                             SHARI RUSK
                                                               Counsel for Defendant
16
                                                               ROBERT PIERRE DUNCAN
17

18
                                                       ORDER
19
            IT IS SO ORDERED.
20
     Dated: June 16, 2020
21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                                5
30
